Motion, insofar as it seeks leave to appeal from those portions of the Appellate Division order that dismissed plaintiffs’ claims against Burnwell Gas of Alden, Inc. and Seimax Wholesale Supply Corp., and from those portions of the Appellate Division order that dismissed certain portions of plaintiffs’ claims against George D. Wilson, Sr., George D. Wilson, Jr., Chimera Radiator Company, Chimera Radiator Manufacturing Co., Inc., Chimera Hamburg Radiator Manufacturing Co., and L.B.G. Radiator Company, Inc., dismissed upon the ground that those portions of the order do not finally determine the actions within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from the Appellate Division order that dismissed plaintiffs’ claims against Kenneth Glowacki and James Weed, individually and doing business as Kay-Jay’s Remodeling dismissed as untimely (CPLR 5513 [b]); motion for leave to appeal otherwise denied.
Judge Hancock, Jr., taking no part.